UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1321



ELLIOTT ROY BROWN,

                                              Plaintiff - Appellant,

          versus


CIRCUIT COURT OF FAIRFAX COUNTY; SECRETARY OF
THE AIR FORCE; WILNET ASHLEY BROWN,

                                           Defendants - Appellees,

          and


JACK B. STEVENS, Judge,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-01-1484-A)


Submitted:   May 29, 2003                     Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elliott Roy Brown, Appellant Pro Se. James Christian Stuchell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Elliot R. Brown appeals from the district court’s denial his

motions to reconsider the district court’s December 13, 2001 order

dismissing his state law claims for declaratory relief, accounting,

and restitution. We affirmed the district court’s December 13, 2001

order on appeal.     See Brown v. Circuit Court of Fairfax County, No.

02-1468, 2002 WL 1760769 (4th Cir. July 31, 2002) (unpublished)

(per curiam). Because we have already affirmed the district court’s

disposition of his case, Brown’s further attacks on that order are

barred by principles of res judicata.        Accordingly, we affirm the

district court’s orders.      We dispense with oral argument, because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED


                                     2